Citation Nr: 1117038	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to November 1946.  The Veteran died in September 2003.  The appellant (or claimant) is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists cirrhosis of the liver as the immediate cause of death, with multiple myeloma and cardiac arrhythmia listed as significant conditions contributing to death but not resulting in the underlying cause.  No autopsy was performed.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

3.  During active military service, the Veteran was exposed to ionizing radiation.

4.  The Veteran's multiple myeloma is presumptively a radiogenic disease.

5.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service.

6.  The Veteran's multiple myeloma was not a principal nor contributory cause of the Veteran's death.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  See 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the appellant about the information and evidence necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

A September 2005 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The Board notes that this letter did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection for the cause of death to be granted.  See Dingess, supra.  However, there is no question regarding a rating in a DIC case and, because this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and obtaining a VA opinion.  The RO attempted to obtain the Veteran's service treatment (medical) records.  However, these records are unavailable, probably due to a July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O' Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  An April 2009 VA medical opinion and private treatment records dated August 1996 and February 2003 were reviewed by both the AOJ and the Board in connection with adjudication of the claim.

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including cardiovascular diseases, renal diseases, and type II diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) (2010) and 38 C.F.R. 
§ 3.309(d) (2010).  Second, service connection can be established under 
38 C.F.R. § 3.303(d) (2010) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2010), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of current disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean: (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through 
July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the Veteran died in September 2003.  The Veteran's death certificate lists cirrhosis of the liver as the immediate cause of death, with multiple myeloma and cardiac arrhythmia as significant conditions contributing to death but not resulting in the underlying cause.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

As an initial matter, the appellant does not contend, nor does the record reflect, that cirrhosis of the liver was incurred in service.  The Defense Threat Reduction Agency (DTRA) submitted a statement verifying the Veteran's service as a member of the occupation forces in Hiroshima, Japan, following World War II.  While the record reflects that the Veteran is presumed to have been exposed to ionizing radiation, cirrhosis of the liver is not among the disabilities recognized by VA as presumptively associated with ionizing radiation exposure.  See 38 C.F.R. 
§ 3.309(d).  On the question of direct service incurrence, there is also no medical evidence that indicates a link between a current diagnosis of cirrhosis of the liver and the Veteran's presumed exposure to ionizing radiation.  See 38 C.F.R. § 3.303; Combee, 34 F.3d 1039.  

The appellant is claiming entitlement to service connection for multiple myeloma as the cause of the Veteran's death; the appellant alleges that the Veteran developed multiple myeloma due to radiation exposure that he experienced during active service.  Upon examination of the evidence of record, the Board recognizes that the Veteran's multiple myeloma is presumptively a radiogenic disease as identified in 38 C.F.R. § 3.309(d)(2) and 38 C.F.R. § 3.311.  

The weight of the evidence demonstrates that multiple myeloma was not a principal nor contributory cause of the Veteran's death.  In an April 2009 VA medical opinion, the VA examiner opined that the Veteran's multiple myeloma was not a contributing cause of his death.  The VA examiner reasoned that review of the current medical literature did not show any correlation between multiple myeloma and cirrhosis of the liver.  The VA examiner also reasoned that private medical records in February 2003 showed that the Veteran's multiple myeloma was responding well to treatment and that the Veteran's multiple myeloma was stable.  In the September 2009 Informal Hearing Presentation (IHP), the appellant's representative wrote that there was medical literature that indicated multiple myeloma could secondarily involve the liver.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).    

The April 2009 VA medical opinion is competent and probative medical evidence because it is based on a factually accurate history and assumptions.  It appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  For these reasons, the Board finds that the April 2009 VA examiner's medical opinion is more probative in this Veteran's case than an internet article obliquely referenced in the September 2009 IHP.  

The internet article is cited for the proposition that multiple myeloma, which is a malignant neoplasm of plasma cells, involves primarily the bone marrow, although other organs such as spleen, liver, or lymph nodes can be secondarily involved.  The representative, notably, does not assert that the article suggests any relationship between multiple myeloma and cirrhosis of the liver; in fact, the patient studied had diagnosed xanthoma of the liver (hepatic xanthoma), not cirrhosis, and none of the 

studies cited in the internet article suggested a relationship between multiple myeloma and cirrhosis of the liver.  For this reason, the article referenced is of no probative value in relating the Veteran's multiple myeloma to his diagnosed cirrhosis of the liver.  The referenced article involves the study of only one patient, so is statistically insignificant in tending to relate multiple myeloma to cirrhosis of the liver.

Regarding the appellant's statements as to the cause of the Veteran's death, the Board also notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's death involves a complex medical etiological question because it deals with the complex question of the relationship between the Veteran's multiple myeloma and cirrhosis of the liver.  The appellant is competent to relate symptoms of multiple myeloma that she observed the Veteran experience at any time, but is not competent to opine on whether the Veteran's multiple myeloma was a contributory cause of his death, because such diagnosis requires specific medical training.  See Rucker, 10 Vet. App. at 74.


For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


